Case 2:19-cv-06629-GW-MRW Document 30 Filed 07/20/20 Page 1 of 5 Page ID #:161



    1

    2

    3

    4

    5

    6

    7

    8
                                      UNITED STATES DISTRICT COURT
    9
                                     CENTRAL DISTRICT OF CALIFORNIA
   10

   11

   12    STARA FATAHI;                            )       Case No.: CV 19-6629-GW-MRWx
                                                  )
   13
                                                  )
                            Plaintiff,                    ORDER ON JOINT STIPULATION
   14                                             )
         vs.                                      )       FOR ORDER DISMISSING
   15                                             )       ACTION WITH PREJUDICE
         MERCEDES-BENZ USA, LLC;                  )
   16    and DOES 1 through 100,                  )       Complaint Filed: June 28, 2019
         inclusive;                               )       Removed: July 31, 2019
   17
                                                  )
                                                          District Judge: Hon. George H. Wu
   18                                             )
                            Defendants.           )       Courtroom: 9D
   19                                             )       Trial Date: Vacated
                                                  )
   20    _________________________________        )
   21

   22

   23

   24

   25

   26
   27


        365.477.TG - 00498061.DOCX                    1                  2:19-cv-06629 GW (MRWx)
        [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION
                                 WITH PREJUDICE
Case 2:19-cv-06629-GW-MRW Document 30 Filed 07/20/20 Page 2 of 5 Page ID #:162



    1
                 The Court has reviewed the Joint Stipulation for Order Dismissing the
    2
        Action with Prejudice, and hereby orders as follows:
    3
                 The parties have stipulated that the action should be dismissed with
    4
        prejudice. Accordingly, the entire action is dismissed with prejudice pursuant to
    5
        Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their own
    6
        costs and attorneys’
    7
        fees.
    8
                 IT IS SO ORDERED.
    9

   10
        Dated: July 20, 2020                            __________________________
   11                                                   HON. GEORGE H. WU
   12                                                   U.S. DISTRICT JUDGE

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27


        365.477.TG - 00498061.DOCX                  2                    2:19-cv-06629 GW (MRWx)
        [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION
                                 WITH PREJUDICE
Case 2:19-cv-06629-GW-MRW Document 30 Filed 07/20/20 Page 3 of 5 Page ID #:163



    1

    2

    3

    4

    5

    6

    7
                                         PROOF OF SERVICE

    8
        STATE OF CALIFORNIA   )
                              ) ss.
    9
        COUNTY OF LOS ANGELES )

   10         I, the undersigned, certify and declare that I am over the age of 18 years,
   11
        employed in the County of Los Angeles, State of California, and not a party to the
        above-entitled cause. My business address is 12121 Wilshire Blvd., Suite 1300,
   12
        Los Angeles, CA 90025.

   13
              July 20, 2020, I served true copies indicated below in the manner as
        provided in FRCivP 5(b), the foregoing document described as: [PROPOSED]
   14
        ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION
        WITH PREJUDICE on the interested parties in this action by placing true copies
   15
        thereof, enclosed in sealed envelopes, at Los Angeles, California addressed as
        follows:
   16                                SEE ATTACHED SERVICE LIST
   17
            BY   MAIL: I caused to be delivered by U.S. mail by placing a true copy
             thereof enclosed in sealed envelopes. I am “readily familiar” with the
   18        firm’s practice of collection and processing documents for mailing. Under
   19
             that practice it would be deposited with the U.S. postal service on that same
             day with postage thereon fully prepaid in the ordinary course of business.
   20
            BY   OVERNIGHT DELIVERY: I caused such envelopes to be delivered
             by Golden State Overnight air courier, with next day service, to the offices
   21        of the addressees.
   22
           BY ELECTRONIC MAIL
   23
           CM/ECF: I caused such document to be delivered to the e-mail address
   24       indicated on the attached SERVICE LIST using the CM/ECF system, which
            sends notice of electronic filing (NEF) to all counsel of record in this
   25       action.
   26
         _ Ithis
               hereby certify that I am employed in the office of a member of the Bar of
                  Court at whose direction the service was made.
   27


        365.477.TG - 00498061.DOCX               3                    2:19-cv-06629 GW (MRWx)
        [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION
                                 WITH PREJUDICE
Case 2:19-cv-06629-GW-MRW Document 30 Filed 07/20/20 Page 4 of 5 Page ID #:164



    1
              I hereby certify under the penalty of perjury that the foregoing is true and
    2   correct.
    3            Executed on July 20, 2020, at Los Angeles, California.
    4                                     /s/ Tra’Shon Pugh
                                          Tra’Shon Pugh
    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19
   20

   21

   22

   23

   24

   25

   26
   27


        365.477.TG - 00498061.DOCX                 4                      2:19-cv-06629 GW (MRWx)
        [PROPOSED] ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION
                                 WITH PREJUDICE
Case 2:19-cv-06629-GW-MRW Document 30 Filed 07/20/20 Page 5 of 5 Page ID #:165


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       -1- Case No. 2:19-cv-06629 GW (MRWx)
     ORDER ON JOINT STIPULATION FOR ORDER DISMISSING ACTION WITH PREJUDICE
